Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of May 10, 2022 has been received and entered. With the entry of the amendment, claims 2-4 and 9 are canceled, claims 7-8 are withdrawn, and claims 1, 5 and 6 are pending for examination.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on April 28, 2021 is acknowledged.

Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2021.

Specification
The objection to the disclosure is withdrawn, noting the amendments filed September 27, 2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky et al (US 2006/0060301) in view of Fukunaga et al (US 2004/0258848), Valckx et al (US 2015/0171241), Suzuki (US 2009/0130843) and Gabriel et al (US 6846749), and further as evidenced by McDougall et al (US 2002/0012752), EITHER alone OR further in view of van der Putten (US 5017516).
Claims 1: Lazovsky describes a process that can be used for a plating method (note figure 5, 0078, 0105, electroless deposition, for example, of a capping layer), where a substrate is prepared to have a surface with a first portion of a dielectric 620 and a second portion of a conductive material 610 different from the first portion (since conductive material vs. dielectric material and note different materials of 0101, and note 0088, figure 6A, giving the conductive material desired by claim 2).  A self-assembled monolayer (SAM) masking layer 650 is further described as being formed on the surface of the substrate, where the SAM can be formed on both portions of the surface, and would be the same SAM material on both portions as simply a single SAM layer is described as being formed, where the SAM can be a silane based SAM (note figure 6A, 0088-0089, 0098, 0101, 0102, note from 0088—620a is not required). The forming of the SAM would be carried out by applying a SAM forming chemical onto the substrate, where this chemical can be provided such that there is no functional group containing nitrogen (note at 0101, for example, the silane is not required to have N present, note 0101-0102 describing SAM precursors used to provide SAM formed on surface, so the precursor chemical would contact the surface). The SAM forming chemical can be a silane with the general formula RnSiX4-n, where R can be alkyl or substituted alkyl, and X can be halo or alkoxy, for example, giving a SAM that can exhibit strong attachment to particular surfaces (note 0101).  McDougall evidences that such a RnSiX4-n silane, which includes where R can be alkyl, etc. and X can be halogen or alkoxy can be considered a silane coupling agent (note 0086).  Therefore, it is understood that Lazovsky would indicate that the SAM forming chemical can include silane coupling agents. Furthermore, the SAM layer formed on the second portion (conductive material) is removed before plating, while the SAM formed on the first portion remains (note 0088, 0089, 0094, figures 6B-6C, SAM 650 removed before capping layer 640 provided). Thereafter, plating is performed on the substrate to apply a plating (capping layer) to the second portion of the substrate (note 0088, 0105 noting that electroless plating can be provided, figures 6B, 6C).
(A) As to the process including imparting a catalyst as claimed, where the SAM is removed from the second portion by a physical force caused by a flow of the catalyst containing liquid or an erosion caused by the catalyst containing liquid in the process of imparting the catalyst to the substrate where a catalyst particle containing layer adheres to the second portion, prior to performing the plating, and the pH of the catalyst containing liquid as acidic, Lazovsky describes that the capping layer can be applied by electroless plating and include cobalt or nickel alloys (0105), and the conductive layer can be metallic (0101).  Fukunaga describes a known process for providing an electroless plating capping layer (protective film) on a surface with an isolated metal layer, where the capping layer is to be provided over the metal layer (abstract, 0101, figure 1), where the process includes applying a catalyst containing liquid on the substrate with the metal layer to apply catalyst and then performing electroless plating on the substrate to which the catalyst is applied, where it is described that a cobalt alloy can be applied, for example (0109-0121, for example), where the catalyst containing liquid can be applied to the substrate by spurting the liquid on the substrate (0109) or also immersing the substrate in the catalyst containing liquid (solution) or also spraying on the substrate (0112).  As to applying a catalyst particle-containing layer that adheres to the second portion (area to be plated), Fukunaga describes applying a PdCl2 and HCl solution  to the substrate to apply Pd nuclei as seeds to the substrate to activate the exposed area to be plated (note 0109) and would have a density on the surface (note 0110-0111), where since as nuclei (plural) and “seeds” plural are formed, it is understood that catalyst particles are formed as a layer on the surface, and as to adhering to the area to be plated, since Fukunaga provides rinsing to remove Pd from the areas desired not to be plated, it is understood that the catalyst will adhere to the area to be plated (second portion) during this rinsing, so adhered to the second portion or there would be no catalyst left to catalyze the plating (note 0113).
Valckx describes a plating method (0024), where a substrate  (note article in figure 3(B)) is provided having an exposed first portion made of a first material and a second portion formed of a second material different from the first portion (note areas 90 with exposed transparent electrode layer 6 material and 91 of exposed electroconductive layer 71) (note figure 3(B) and 0061-0062, and note 0124-0125 as to materials, for example), and forms a SAM 9 on the surface of the first portion and the second portion (note figure 3(C) and 0063) where the same material used for forming the SAM on both portions (note 0126, for example).  Thereafter, it is desired to perform electroless plating on the second portion (71) to form a second electroconductive layer 72 on layer 71, where the SAM 9 prevents plating on the layer 6, where further the SAM 9 can be formed to have high adhesion strength to the layer 6 and low adhesion strength to layer 71, such that the SAM formed on layer 71 can be removed by bringing the SAM in contact with a liquid to reduce the adhesion strength between the SAM and layer 71 to peel and remove the SAM, for example by immersing the substrate in a plating solution such that the SAM and plating solution are brought into contact with each other, with the result that the SAM on the layer 71 is selectively peeled and removed, then plating from the plating solution occurs giving layer 72 applied to layer 71 (note 0064-0067, 0085, and note 0108 can be electroless plating or electroplating, and note 0109 the solution can be acidic, and note figures 3(D) and 3(E)).  The SAM forming material can be a silane or phosphonic acid compound, for example (0075, where the silane can be an alkyl silane compound, and note how Lazovsky notes using SiX3R, where R can be alkyl, giving an alkyl silane compound).  Therefore, Valckx would describe how when a substrate is provided with two different material portions, where plating is desired over only one of the materials, a SAM layer can be provided over both portions where the SAM has different adhesion strengths to the different portions, and a weaker adhesion to the portion desired to be plated, and then the substrate with the SAM can be contacted with a treatment solution that both removes the SAM only from the portion desired to be plated (by peeling, which can be considered erosion) and the solution further applies material to the portion desired to be plated, and the SAM acts to protect the surface not to be plated, noting also the general teaching of liquid contact for removal (note 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky as evidenced by McDougall to provide that the process includes applying a catalyst containing liquid on the substrate to impart catalyst to the substrate to adhere to the second portion as a catalyst containing layer and then performing electroless plating on the substrate to which the catalyst applied as suggested by Fukunaga to provide a desirable plating, and additionally providing that the catalyst containing liquid acts to provide erosion to remove the SAM formed on the second portion while the SAM remains on the first portion such that the SAM is removed from the second portion as part of the imparting of the catalyst to the substrate prior to the electroless plating as suggested by Valckx to provide an efficient SAM removal and catalyst application step since Lazovsky teaches applying a silane based SAM masking layer, removing  SAM from the conductive (metallic) second portion and then applying a capping layer that can be by electroless plating and be a cobalt alloy, for example, and Fukunaga indicates that a conventional process for applying a cobalt alloy capping layer would first include a step of applying catalyst containing liquid on the substrate before the electroless plating (including by spraying or immersion) to apply a catalyst particle containing layer that adheres to the portion desired to be plated (the second portion), where the SAM would need to be removed from the second portion so that the catalyst is applied to that portion, since Lazovsky shows to apply the plating to the conductive second portion where no SAM present at that time so the second portion material would need to be catalyzed for the plating application, and Valckx would describe how when a substrate is provided with two different material portions, where plating is desired over only one of the materials, a SAM layer can be provided over both portions where the SAM has different adhesion strengths to the different portions, and a weaker adhesion to the portion desired to be plated, and then the substrate with the SAM can be contacted with a treatment solution that both removes the SAM only from the portion desired to be plated (by peeling, which can be considered erosion) and the solution further applies material to the portion desired to be plated, and the SAM acts to protect the surface not to be plated, so in this case since Fukunaga would indicate a catalyst containing liquid as a treatment solution liquid that similarly would be applied to the substrate and desires to apply material to the portion to be plated, it would be suggested that the catalyst containing liquid that is applied to the substrate would be that which first removes the SAM on the conductive second portion to be plated and leaves the SAM on the first portion, and then allows catalyst deposit on the second portion to be plated to efficiently allow for a single step treatment to give the desired SAM selective removal and catalyst deposit. As to the catalyst containing liquid having a pH adjusted to be acidic, Fukunaga would suggest that the catalyst containing liquid be an acid solution (0109, 0110), and Fukunaga notes adjusting acid to give the desired pH (0173), indicating that it would be at least suggested to optimize the pH to adjust pH to be acidic for a desired acidity of the acid solution.  Valckx would also note that the treatment liquid can be acidic (note 0109). Therefore it would be suggested to provide the pH of the catalyst containing liquid as acidic.
Optionally, further using van der Putten, Fukunaga describes applying Pd nuclei as catalyst seeds from a catalyst solution containing PdCl2 and HCl as discussed above (note 0109), and van der Putten would describes how catalyst nuclei formed as a catalyst layer on a substrate using a solution with PdCl2 and HCl can be described as forming a catalyst particle containing layer to be used for electroless plating (note column 5, lines 10-40, abstract).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Fukunaga and Valckx, and as evidenced by McDougall to specifically provide the catalyst in the form of a particle layer as suggested by van der Putten with an expectation of predictably acceptable results, since Fukunaga describes providing the catalyst application as Pd nuclei from a solution with PdCl2 and HCl and van der Putten indicates that how when providing Pd nuclear from a solution with PdCl2 and HCl to form a  catalyst application before electroless plating, the nuclei can be conventionally provided as a layer of catalyst particles.  Van der Putten would further indicate providing the catalyst containing solution as acidic from the materials used (note column 5, lines 10-20).
(B)  As to the dielectric portion being made of a silicon compound containing nitrogen, such as SiON, Lazovsky indicates how the dielectric portion can be a silicon based material such as SiO2 (0101), and notes use for electronic devices, including for interconnections (0078) and how metallic portions can be copper, for example (0085).  Suzuki discusses making interconnections (0003) and how Cu fillings can be provided in dielectric surfaces (figure 1G, 0015, 0109), where the dielectric surface portion can be made from SiO2, SiN, SiON, etc. (0019). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Fukunaga and Valckx, and as evidenced by McDougall, EITHER alone OR further in view of van der Putten to provide that the dielectric portion is made from SiON as well as SiO2 as suggested by Suzuki with an expectation of predictably acceptable results, since Lazovsky indicates how dielectric surfaces can be used with conductive portions, such as with copper, and used for interconnections, and the dielectric can be silicon based material such as SiO2 and Suzuki teaches how for similar surfaces, along with SiO2, the dielectric can be acceptably made from SiON.
(C)  As to the conductive material as TiSi, for example, Lazovsky notes how the conductive material can be metallic material, and notes copper (0101, 0085) and providing interconnections (0078), where Fukunaga notes for similar conductive material to have capping layers, along with copper, metals such as Ti or a compound thereof can be used (0015).  Gabriel further describes how materials used for conductive layers used in interconnect systems can include metals such as copper and also metal silicides such as titanium silicide (column 5, lines 15-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Fukunaga, Valckx and Suzuki, and as evidenced by McDougall, EITHER alone OR further in view of van der Putten to use a conductive layer of titanium silicide as well as copper as suggested by Gabriel with an expectation of predictably acceptable results, since Lazovsky indicates that conductive layers for systems with interconnections can include metallic material such as copper, Fukunaga notes that similar systems can include copper and titanium compounds, and Gabriel indicates that conductive material in such systems can also include copper and titanium silicide, which would therefore be expected to work similarly to the copper, and this would be understood to at least include TiSi as titanium silicide format.
Claim 5: As to supplying a rinse liquid onto the surface of the substrate after the imparting of the catalyst and before the performing of the plating, this would be suggested by Fukunaga, which provides such steps to help enhance selectivity (note 0109, 0113-0114).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lazovsky in view of Fukunaga, Valckx, Suzuki and Gabriel, and as evidenced by McDougall, EITHER alone OR further in view of van der Putten as applied to claims 1 and 5 above, and further in view of Zhu (US 2005/0037135).
Claim 6: as to baking the SAM in a nitrogen gas after supplying a chemical liquid as the SAM forming chemical (silane coupling agent) onto the substrate, Zhu describes form SAM layers using a silane that can be without nitrogen, and have a formula such as SiX3R (note 0009, 0010, 0033, 0040), where the surface can be metal, semiconductor, SiN, SiO2, oxides, nitrides, etc. (0021), and where the application includes supplying a chemical liquid (solution) onto the substrate (note 0009-0010), and then heating (baking) to form a SAM (0033-0047), where the heating can be acceptably provided in a nitrogen gas atmosphere (0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lazovsky in view of Fukunaga, Valckx, Suzuki and Gabriel, and as evidenced by McDougall, EITHER alone OR further in view of van der Putten to provide the SAM by supplying a chemical liquid as the SAM forming chemical onto the substrate and then baking the SAM in a nitrogen gas atmosphere as suggested by Zhu as a predictably acceptable method for forming the SAM, as Lazovsky would indicate providing SAM forming chemical including silane (such as SiX3R, evidenced by McDougall as including silane coupling agents) to the substrate to form the SAM layer, and Zhu would indicate that a conventional method for such application would be to provide the SAM by supplying a chemical liquid as the SAM forming chemical (such as SiX3R) onto the substrate and then baking the SAM in a nitrogen gas atmosphere.

Chuss (US 3415679) also notes the providing of a substrate of two different portions where one is a silicon material that is to be catalyzed and electrolessly plated (note figures 1-5, and column 1, lines 10-25).

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered. 
Due to the amendments to the claims, the previous rejections have been adjusted, with the additional evidentiary reference to McDougall, the use of Gabriel in the rejection of all claims and the optional use of van der Putten in the rejection of all claims.
Applicant argues that as to the use of Valckx, it describes removing the SAM layer by immersion in the plating solution, and does not teach the limitation of providing this with the imparting of the catalyst layer.  It is also argued that the claims now require a first portion made of a silicon compound including nitrogen such as SiON, a second portion made of a conductive material such as TiS, and the SAM is silane based formed by supplying a silane coupling agent, with a pH of the catalyst containing liquid adjusted to be acidic, and that these limitations give improvements and effects not obtained by the teaching of the prior art references, such as a difference in the degree of adhesion of the catalyst becomes larger, where the cited reference do not disclose forming a SAM with a silane coupling agent, and thus fail to disclose the above mentioned combination of materials.
The Examiner has reviewed these arguments, however, the rejections above are maintained.  As to Valckx, while it describes how a plating solution removes the SAM layer and also provides plating, it describes a plating solution that can deposit Pd, for example (0106) and notes plating solutions with metal salt, and acid (note 0128), and Fukunaga for the catalyst application also deposits metal catalyst material (the Pd) using a solution with metal salt (palladium chloride) and acid (the HCl), so it would be expected that the removal of SAM and depositing of metal material would be predictably and acceptably used during the catalyst application (which uses similar materials) to desirably apply the catalyst to the desired second portion and also remove the SAM in a single step treatment, since when providing catalyst application, it needs to be applied to the exposed second portion before the electroless plating occurs.  It is the combination of the references that provides the suggested process.  As to the substrate material and conductive material, this is suggested by the combination of the references, and no showing of criticality has been made as to these specifically claimed materials.  As to the use of the silane coupling agent, McDougall has been cited to evidence why the primary reference to Lazovsky would indicate the use of a silane coupling agent.  As to the pH of the catalyst containing liquid, Fukunaga would suggest the use of an acidic catalyst solution as discussed in the rejection and Valckx would also indicate that the application/SAM removal solution can be acidic.  Therefore, all discussed features would be suggested.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718